Citation Nr: 1023976	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-20 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant




INTRODUCTION

The Veteran served on active duty from November 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2007 rating action 
in which the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri granted service connection 
for PTSD and awarded a compensable evaluation of 10 percent, 
effective from March 29, 2007, for this disability.  During 
the current appeal, and specifically by a June 2008 rating 
action, the RO awarded an increased evaluation of 30 percent, 
effective from March 29, 2007, for the Veteran's PTSD.  

The current appeal also arises from a December 2008 rating 
action in which the RO, in relevant part, denied entitlement 
to a TDIU.  

For the reasons set forth below, the issue of entitlement to 
TDIU is addressed in the REMAND portion of the following 
decision and is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's PTSD has been manifested primarily by symptoms 
of depression, insomnia, irritability, anger, and isolation.  
These symptoms demonstrate occupational and social 
impairment, with no more than occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD is currently rated as 30 percent disabling 
under DC 9411.

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(2009).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Factual Background and Analysis

In an October 2007 rating action, service connection was 
granted for PTSD and a 10 percent evaluation was assigned.  
The Veteran appealed the initial evaluation assigned.  In 
June 2008, the RO increased the disability rating to 30 
percent.

Service connection was based in part on complaints and 
clinical findings in VA treatment records dated in April 2007 
and July 2007 which were consistent with a diagnosis of PTSD.  
Noted symptomatology included nightmares, intrusive memories, 
exaggerated startle response, hyperarousal, feelings of 
detachment and avoidance of trauma-related stimuli.  

In September 2007 the Veteran underwent a VA examination.  
Symptomatically, he had problems with sleeping, sadness, 
irritability, anger, interpersonal relationships, mood, 
hypervigilance and hope for the future.  He did not trust 
others and often felt guilty.  He had a history of suicidal 
ideation, but no current intent or plan.  He denied any 
history of psychiatric treatment on an inpatient or 
outpatient basis until April 2007.  The Veteran's employment 
history includes numerous jobs between 1969 and 2007 ranging 
from a few months tenure to six years.  He reported that his 
longest, and favorite job, was with Orkin Pest Control which 
he lost after six years due to a suspended license for DWI.  
However he typically lost jobs because he was unable to work 
with others.  Currently he was employed as a printing press 
operator and reported no difficulties with this job.  

The Veteran reported good relationships with existing family 
members.  His first marriage ended after three years, however 
he has been married to his second wife since 2000.  He has 
regular amicable contact with his two adult daughters and his 
grandchildren.  He reported that although he liked people he 
sometimes had trouble getting along.  His hobbies included 
church and fishing.  The Veteran had a history of alcohol and 
substance abuse, but denied any current use.  

On examination the Veteran was well groomed, quiet, and had 
fair eye contact.  His speech was normal in rate and rhythm 
and low in volume.  His mood was anxious and his affect 
blunted.  His thought process was slow, but goal-directed.  
His thought content was within normal limits with no evidence 
of delusions or hallucinations.  He denied any 
suicidal/homicidal ideation, intent, or plan.  He was 
oriented to person, place, time, and situation.  Abstract 
thinking, concentration and memory were all intact.  Judgment 
was within normal limits, but insight was impaired.  The 
clinical assessment was PTSD, alcohol abuse in partial 
remission, cocaine and cannabis abuse both in remission.  The 
examiner concluded the Veteran's PTSD symptoms and substance 
abuse had created numerous vocational and interpersonal 
difficulties.  A global assessment of functioning (GAF) score 
of 50 was given.

In his July 2008 VA Form 9, the Veteran reported that he had 
recently been laid off from his job due to problems getting 
along with people.  He reported that he was constantly 
depressed, had daily panic attacks, and increased difficulty 
with concentration.

By applying the Veteran's psychiatric symptomatology to the 
rating criteria noted above, it is apparent that his PTSD 
does not more nearly approximate the criteria for a 50 
percent or higher rating.  Although he contends that the 
severity of his condition is beyond what the 30 percent 
evaluation contemplates, the record describes a fairly 
consistent pattern of symptomatology and manifestations 
productive of no more than occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  The evidence overall shows that the 
Veteran functions fairly well.  

The Veteran's symptoms of depression, panic attacks, and 
chronic sleep impairment are adequately compensated by the 
current 30 percent rating under DC 9411, since a rating at 
this level presumes that he will experience these symptoms 
and, in fact, they are expressly mentioned in the diagnostic 
code.  Moreover, the evidence does not otherwise show 
disturbance of affect or mood, speech suggestive of disorders 
of thought or perception, difficulty understanding commands, 
or significant impairment of judgment, or abstract thinking-
symptomatology required for the assignment of the next higher 
rating of 50 percent.  The Veteran's affect in general has 
been appropriate to mood.  He has required no ongoing 
psychiatric treatment.  

The record does show a clear connection between PTSD and 
interference with the Veteran's social interaction and 
ability to enjoy life.  However, he has the ability to 
establish and maintain effective relationships as is shown in 
the context of having positive relationships with his wife, 
children and grandchildren.  Therefore, his maintenance of 
relationships under these circumstances is inconsistent with 
the interpersonal relationship skills of a person suffering 
PTSD symptomatology warranting a 50 percent disability 
rating.  The Veteran also has adequate recreation/leisure 
pursuits including attending church and fishing.  In general, 
he functions independently, appropriately, and effectively.

Although his tendency towards anger and irritability is 
obviously a relevant consideration in evaluating the extent 
of psychiatric disability, it is only one factor and may not 
be given decisive effect in determining the outcome of the 
appeal without regard to the other relevant factors specified 
in the law and regulations.  In the face of interpersonal 
conflicts the Veteran has been able to refrain from actual 
physical assault.  Until recently, he has been able to 
maintain his work relationships sufficiently to remain stable 
in his employment.  Although he attributes his recent lack of 
employment to problems getting along with others, the VA 
examiner noted that the Veteran's substance abuse has been as 
much a factor in his vocational and interpersonal 
difficulties as the PTSD.  In fact, the Veteran's termination 
from a previous job was occasioned by a DWI following 6 years 
of continuous employment.  Thus, to whatever extent the 
Veteran may be unable to obtain and retain employment, it is 
not solely due to his service-connected PTSD.  

The Veteran's GAF score of 50, which, according to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual (DSM-IV), denotes serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social and 
occupational functioning (e.g., no friends, unable to keep a 
job).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While such a 
GAF score suggests a greater level of impairment than is 
contemplated by the current 30 percent rating, the Veteran 
has manifested none of the symptoms typically considered 
indicative of that level of impairment (obsessional rituals 
frequent shoplifting).  In this case, the GAF score does not 
provide a basis for assignment of a higher rating for the 
Veteran's PTSD.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's PTSD.  Again, the 
evidence does not establish that this disability, alone, 
causes marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Moreover, it does 
not establish that his PTSD necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has considered the Veteran's contentions in making 
this decision.  However, as a layperson, he is only competent 
to describe the specific symptoms that he experiences.  He is 
not competent to make medical determinations regarding the 
current severity of his PTSD.  Indeed, the current level of 
disability shown is encompassed by the current rating 
assigned and, with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 
supra, but concludes that since service connection has been 
in effect, a 30 percent disability rating, and no more, is 
warranted. 

In reaching this conclusion, the Board has considered the 
totality of the pertinent medical evidence of record-
including the results of the September 2007 VA PTSD 
examination as well as the various outpatient treatment 
evaluations completed during the current appeal.  The 
preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter dated in April 2007, the RO informed the Veteran 
of its duty to assist him in substantiating his PTSD claim 
under the VCAA, and the effect of this duty upon his PTSD 
claim.  This letter also informed him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  That said, where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  The Veteran's claim for an initial higher 
rating for PTSD is such an appeal.  Dingess v. Nicholson, 
supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  
Moreover, the Veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examination in September 2007.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination obtained in this case 
is more than adequate, as it was based on consideration of 
the Veteran's prior medical history and provided sufficient 
detail to rate the service-connected psychiatric disability, 
including a thorough discussion of the effect of the 
Veteran's symptoms on his functioning.  Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis 
v. .Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

The Veteran contends that he is unemployable due to his 
service-connected disabilities.  

VA will grant a TDIU when the evidence shows that the Veteran 
is precluded, by reason of his service connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

Service connection is currently in effect for PTSD rated as 
30 percent disabling, diabetes mellitus, rated as 20 percent 
disabling and peripheral neuropathy of the left lower and 
right lower extremities, each rated as 20 percent disabling.  
The combined rating for the service-connected disabilities is 
70 percent.  While the Veteran's service-connected 
disabilities clearly affect his employability to some degree, 
they have not all been evaluated during the course of this 
appeal. 

In the case of a claim for a TDIU, the duty to assist 
requires that VA obtain an examination which includes an 
opinion on what effect the Veteran's service connected 
disability has on his ability to work.  Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).  While a September 2007 VA 
examination report provided some information with regard to 
the Veteran's service-connected PTSD, it did not yield an 
explicit opinion as to the effect of the remaining service-
connected disabilities upon his employability.  Therefore, 
the Board must remand the appeal for a VA examination in 
which an examiner addresses the effect of all the service-
connected disabilities and makes a determination whether they 
preclude the Veteran from engaging in substantially gainful 
employment.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment of 
his PTSD, diabetes mellitus, and 
peripheral neuropathy of the lower 
extremities, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the Veteran are 
unavailable, a notation to that effect 
should be inserted in the file.  He and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  Then, refer the Veteran for an 
appropriate VA examination.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  All 
indicated tests and studies are to be 
performed.  

The examiner should opine as to whether, 
without regard to the Veteran's age or 
the impact of any nonservice-connected 
disabilities, it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that his service-
connected PTSD, diabetes mellitus and 
peripheral neuropathy of the lower 
extremities would prevent him from 
obtaining or keeping gainful employment, 
taking into consideration the Veteran's 
level of education, special training, and 
previous work experience, but not his age 
or any impairment caused by nonservice-
connected disabilities.  

Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, make 
a determination as to whether the Veteran 
meets the rating criteria for TDIU set 
forth in 38 C.F.R. §§ 4.15, 4.16, and 
whether he is precluded, solely by 
service-connected disabilities, from 
following a substantially gainful 
occupation.  Referral for extra schedular 
consideration should be addressed.  If 
the benefit sought on appeal remains 
denied, furnish the Veteran an 
appropriate SSOC containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


